Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

Allowable Subject Matter
Claims 17-22 as filed in the response dated January 28, 2022 are allowed.

Election/Restrictions
Claims 17 is allowable. The restriction requirement between inventions I, II and III as set forth in the Office action mailed on February 18, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 18, 2021 is partially withdrawn. Claims 1-3, 5-11 and 13-16, directed to inventions I and II are withdrawn from further consideration because they do not all 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding 35 U.S.C. §103: 
The prior art of record fails to disclose, teach or suggest the limitations of independent claim 17 in such a way that would render the claims obvious. As described below, while the prior art generally teaches each limitation in the claim, the different teachings of the prior art cannot reasonably be combined in such a way so as to teach each and every limitation of the claim in the context of diagnostic laboratory tests described I the claim without relying on hindsight reasoning.

Regarding the closest prior art of record:


Gallopyn et al. (U.S. Pub. No. 2014/0249831) teaches a communication thread having patient specific messages between a provider and a healthcare virtual assistant but does not teach collaborative system interface or the details of the communication thread.

Brown et al. (U.S. Pub. No. 2014/0337048) teaches a communication thread between a virtual assistant and a patient which include links, notifications, but does not teach the collaborative system interface or the patient identifier and is in the context of a patient and not a provider.

Koh et al. (WO 2019/246581 A1) teaches a virtual assistant communication thread accessible from a collaborative system interface but does not teach the patient links, patient identifiers or the communication threads being patient specific.

Steinbach et al. (U.S. Pub. No. 2019/0387031) teaches a collaborative system interface with subject specific links to communication threads with chatbots which 

	Listtrak (SMS Marketing iOS Previous and Google Analytics Tracking) teaches displaying information in communication threads which can be selected to go to a destination, but does not disclose dashboards, healthcare use cases, etc.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVIN C HEIN/Examiner, Art Unit 3686